 

Exhibit 10.1

 

EQUITY RESIDENTIAL
2018 LONG-TERM INCENTIVE PLAN AWARD AGREEMENT

 

This 2018 Long-Term Incentive Plan Award Agreement (the “Award Agreement”) is
made as of January 1, 2018 between Equity Residential (the “Company”) and
_______________ (the “Grantee”).

 

RECITALS

 

A.The Company, acting pursuant to authorization from its Board of Trustees and
its Compensation Committee (the “Compensation Committee”), hereby grants the
Grantee a Long-Term Incentive Plan Award (“Award”) as of the date hereof and as
more fully set forth on Schedule A.

 

B.The Grantee can be issued, or retain, as the case may be, from 0% to 200% of
the target number of Restricted Shares and/or Restricted Units that comprise the
Award based on the Company’s absolute and relative Total Shareholder Return
(“TSR”) and achievement of Normalized Funds From Operations (“NFFO”) relative to
a target, as further described herein for the period beginning January 1, 2018
and ending December 31, 2020 (the “Performance Period”).  

 

C.Restricted Shares are unvested common shares of beneficial interest of the
Company.  Restricted Units are a special class of interest in ERP Operating
Limited Partnership (“ERP”), the Company’s operating partnership.  Both
Restricted Shares and Restricted Units are subject to vesting and other tax
considerations.  Each Restricted Unit is convertible, under certain conditions,
into one OP Unit, which is a class of partnership interest in ERP that can be
exchanged for an EQR common share.   Any Restricted Units issued under the Award
will be known as the Series 2018A Restricted Units and are issued subject to the
terms and conditions contained in the Certificate of Designation of Series 2018A
Restricted Units of ERP Operating Limited Partnership dated of even date
herewith.

 

D.The Award, issued pursuant to the Company’s 2018 Long-Term Incentive Plan
(“LTI Plan”) and its 2011 Share Incentive Plan (“2011 Share Plan”), references a
target number of Restricted Shares and/or Restricted Units.  The Grantee
previously made an election to have the Award settled after the end of the
Performance Period in the form of either Restricted Shares and/or Restricted
Units. To the extent that the Grantee elected to receive Restricted Units, the
Restricted Units are being issued as of the date hereof at the maximum 200% of
the target amount, but the ultimate number of Restricted Units to be retained by
Grantee is subject to final determination at the end of the Performance Period
as provided in Section 1(f) hereof.  To the extent that the Grantee elected to
receive Restricted Shares, such shares are not being issued as of the date
hereof, but the Award will be settled after the end of the Performance Period in
the form of Restricted Shares.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, the Company and the Grantee agree as follows:

 

1.

Performance Metrics

 

The following “Performance Metrics” will determine the actual number of
Restricted Shares and/or Restricted Units the Grantee may earn pursuant to the
Award at the end of the Performance Period:

a.Company TSR relative to Apartment Index Weighted Average TSR:   A percentage
of 35% of the target Award will be earned based on the relative performance of
the Company’s TSR to the weighted average of the TSR of the member companies
comprising the FTSE NAREIT Equity Apartments Index, as adjusted to exclude the
Company from the index, (the “Apartment Index”) for the Performance Period as
follows:

 

Company TSR Performance relative to Apartment Index Weighted Average TSR

Percentage of

35% Earned

more than 400 basis points below average

     0%

400 basis points below average  (“threshold”)

   50%

Equal to the average  (“target”)

100%

400 basis points or more above average  (“maximum”)

200%

 

b.Company TSR relative to Equity Index Weighted Average TSR:   A percentage of
22.5% of the target Award will be earned based on the relative performance of
the Company’s TSR to the weighted average of the TSR of the member companies
comprising the FTSE NAREIT Equity REIT Index, including the Company (the “Equity
Index”) for the Performance Period as follows:

 

Company TSR Performance relative to Equity Index Weighted Average TSR

Percentage of

22.5% Earned

more than 400 basis points below average

     0%

400 basis points below average  (“threshold”)

   50%

Equal to the average  (“target”)

100%

400 basis points or more above average  (“maximum”)

200%

 

c.Absolute Company TSR:  A percentage of 22.5% of the target Award will be
earned based on comparing the Company’s TSR over the Performance Period to
absolute targets as follows:

 

Absolute Company TSR

  Percentage of

   22.5% Earned

< 4%

  0%

4% (“threshold”)

50%

8% (“target”)

100%

12% or > (“maximum”)

200%

 

 

 

--------------------------------------------------------------------------------

 

d.NFFO relative to a target established for each calendar year:  A percentage of
20% of the target Award will be earned based on the Company’s achievement of
NFFO relative to a target established by the Compensation Committee for each
year of the three-year period.

 

No later than March 31 of each calendar year, the Compensation Committee shall
establish the threshold, target and maximum NFFO performance level metrics for
such calendar year. In no event will target be less than the midpoint of the
Company’s range of NFFO expectations for the year except as provided in Section
2(c). The achievement of this metric shall be determined on an annual basis and
the average of the three years shall be used in the final determination of the
Award.

 

To the extent the Company is using a NFFO performance metric with threshold
(50%) and maximum (200%) limits in its Annual Incentive Plan Corporate Goals for
any calendar year, it shall use the same threshold and maximum metrics in the
NFFO metric hereunder.

 

The following is an example of a sample NFFO performance metric:

 

 

NFFO relative to Company’s target NFFO expectations

Percentage of

    20% Earned

Less than threshold  

0%

$XXXX (“threshold”)

50%

$XXXX(“target”)

100%

$XXXX (“maximum”)

200%

 

e.       For results between threshold and target, or between target and
maximum, the appropriate percentage of the target Award earned shall be based on
interpolation. Performance against each metric is also measured separately of
the others.  As an example:

 

TSR relative to

Apartment Index Average TSR  

(35% of Award)

TSR relative to

Equity Index Average TSR

(22.5% of Award)

Absolute Company TSR

(22.5% of Award)

 

NFFO relative to

guidance midpoint

(20% of Award)

Result = 50th percentile

50th = 100% of target

Pct of 50% earned = 100%

35% x 100% = 35%

 

Result = 58th percentile

58th =  127% of target

Pct of 25% earned =127%

22.5% x 127% =28.575%

Result = 7.6% TSR

7.6% = 95% of target

Pct of 22.5% earned = 95%

22.5% x 95% = 21.375%

Result = target (100%)

Pct of 20% earned = 100%

20% x 100% = 20%

Final Calculation of Award = 21.375% + 35% + 28.575% + 20% = 104.95% of Target

 

f.The Compensation Committee as promptly as practicable (but in no event later
than 45 days) following the conclusion of the Performance Period shall (i)
determine the performance of the Company’s TSR and NFFO over the Performance
Period as compared against the Performance Metrics established for the period;
(ii) determine and issue to the Grantee the number of  resulting Restricted
Shares in settlement of the Award; (iii) determine the actual number of
Restricted Units that are retained by the Grantee; and (iv) make any dividend
equivalent payments and cash distributions required pursuant to Section 5(a) and
5(b) hereof.  Any Restricted Units the Grantee was awarded that are in excess of
the actual resulting number at the end of the Performance Period, as determined
by the Compensation Committee, shall be forfeited and become null and
void.  Fractional shares and units will not be issued, with any securities
issued as an Award rounded down to the nearest whole amount.

 

--------------------------------------------------------------------------------

 

 

g.To the extent the Company changes or discontinues its use of any of the above
Performance Metrics, or if any of such Performance Metrics become inapplicable
for its intended purpose, the Compensation Committee retains the discretion to
substitute alternate metrics, so long as the substitution is done in an
equitable manner.

 

2.

Definitions of Performance Metrics; Adjustments

 

 

a.TSR.   The Company’s TSR represents the compounded annual return of an
investment in one common share of Equity Residential over the Performance
Period, expressed as a percentage (and sometimes commonly referred to as the
“compound annual growth rate”, or “CAGR”), assuming the following:

 

 

(i)

Beginning Share Price:  average closing price of a common share of Equity
Residential over the first 20 trading days of the Performance Period.

 

 

 

(ii)

Ending Share Price:  average closing price of a common share of Equity
Residential over the last 20 trading days of the Performance Period, except as
set forth in the Change in Control provisions of Section 3.

 

 

 

(iii)

Dividends are reinvested in additional common shares of Equity Residential on
the ex-dividend date for such dividend at the closing price of a common share of
Equity Residential.

 

 

The TSR of each of the member companies comprising the Apartment Index and
Equity Index over the Performance Period shall be calculated using the
methodologies analogous in all material respects to those used for the
calculation of the Company’s TSR as described in Section 2(a) to provide a fair
comparison of TSRs, and as is the case with the Company (see Section 2(c)), the
Compensation Committee shall make equitable adjustments to the TSR of such
member companies to take into account any extraordinary, unusual or
non-recurring corporate events as described in Section 13 of the 2011 Share Plan
affecting such member companies, such as spin-offs, stock splits, reverse
splits, special dividends, recapitalizations, reclassifications and similar
events.  The Compensation Committee has discretion in how the required
adjustments are determined as long as they are done equitably.  

  

The Company’s TSR will be compared to the Apartment Index using a same store
approach (all constituents must be included in the index for all three years),
while the comparison to the Equity Index will not use this same store
approach.  In comparison to the Apartment Index, the Equity Index is much larger
and weighted through daily rebalancing so no further adjustments are necessary
for changes in the constituents who comprise the index. Accordingly, for
purposes of the Apartment Index, companies that are not public throughout the
entire Performance Period will be excluded from the TSR calculations.  In
addition, a member company of the Apartment Index will be excluded from the TSR
calculations if on the last day of the Performance Period such company is under
a definitive agreement to be acquired or merged out of existence during the next
12 months.  Also, any such member company that files for bankruptcy during the
Performance Period shall have a minus 100% value assigned to its TSR for
purposes of the TSR calculations.

The market capitalization of the companies in the Apartment Index shall be
weighted 

based on the market capitalization weighting method used by FTSE one time at the
beginning of

 

--------------------------------------------------------------------------------

 

the three-year performance period (using the average of the first 20 trading
days) to determine each company's weighted share of the final results.  For
example, if there are five companies in the index as of the beginning of the
three-year performance period with the identical market capitalization, each
company's share of the final results shall be 20%.  If one of the companies is
excluded from the TSR calculations, as provided above, then each of the
remaining company's weighted share shall be 25%.

 

b.NFFO.   "NFFO" means the Company’s “Normalized Funds from Operations” as
defined in the Company’s most recent Form 10-K or 10-Q at any given time,
subject to adjustment as described in Section 1(g) herein.  

 

c.Adjustments.   The Compensation Committee shall make equitable adjustments to
the Award granted hereunder and/or the Performance Metrics contained herein to
take into account any extraordinary, unusual or non-recurring corporate events
affecting the Company as described in Section 13 of the 2011 Share Plan (such as
spin-offs, stock splits, reverse splits, special dividends, recapitalizations,
reclassifications and similar events), so that the total value of the Award
shall not be changed by such events.  

 

Furthermore, the Compensation Committee shall make equitable adjustments to the
Award granted hereunder and/or the Performance Metrics contained herein to take
into account any other significant or unforeseen events which occur (as an
example only, such as a purchase or sale of a significant number of assets which
would justify a change in the NFFO Performance Metric), so that the total value
of the Award shall not be changed by such events.  

 

The Compensation Committee has discretion in how the required adjustments are
determined as long as they are done equitably.

 

3.Change in Control

 

If a Change in Control occurs at any time prior to the end of the Performance
Period, the Award shall fully vest on the date of the Change in Control, and the
Award shall be valued as though the Performance Period had ended on the date of
the Change in Control, and for purposes of calculating TSR, the Ending Share
Price for the Company and the relevant index companies shall be the closing
price of each company’s common shares on the date of the Change in Control (as
opposed to a trailing average), which together with the NFFO performance metric
(as appropriately prorated) shall determine the actual number of Restricted
Shares issued and/or Restricted Units retained by the Grantee, which shall be a
percentage (from zero to 200%) of the target Award.  Dividend equivalent
payments and distributions payable pursuant to Section 5 hereof would be paid
based on the actual number of Restricted Shares issued and/or Restricted Units
retained.  In the event of any conflict between the terms of this Section 3 and
the terms set forth in the 2011 Share Plan and any “change in control” agreement
between the Company and the Grantee entered into prior to or as of the date
hereof, the terms of this Section 3 shall control, provided however that any
Restricted Shares issued, Restricted Units retained, and other payments made
pursuant to this Section 3 are expressly subject to “modified cutback” language
contained in any “change in control” agreement between the Company and the
Grantee.

 

 

 

 

 

--------------------------------------------------------------------------------

 

4.Vesting

 

a.Employees.  All Restricted Shares and/or Restricted Units that are the result
of the settlement of an Award to a grantee who is an employee of the Company or
any of its affiliates (an “Employee Grantee”) shall, subject to the proration
provisions in Section 4(c) below, fully vest on the issuance date for Restricted
Shares and on the date of the determination of the resulting number of retained
Restricted Units, as provided in Section 1 hereof, subject to continued
employment, and the other vesting provisions described below in Section 4(c)(i),
provided that if the vesting date occurs within a trading lockout imposed by the
Company, the vesting date for current employees will be automatically extended
to the first business day after expiration of the lockout.

 

b.Chairman of the Board of Trustees.  All Restricted Shares and/or Restricted
Units that are the result of the settlement of an Award to a grantee who is the
Chairman of the Board of Trustees of the Company (the “Chairman”) at the time of
the grant of an Award hereunder shall fully vest on the issuance date for
Restricted Shares and on the date of the determination of the resulting number
of retained Restricted Units, as provided in Section 1 hereof, subject to
continued service as Chairman and the proration provisions in Section 4(c)
below.  Notwithstanding the foregoing, any unvested Restricted Shares and/or
Restricted Units that comprise an Award to the Chairman shall fully accelerate
and vest in advance of the vesting specified above upon the following events:
(i) the death of the Chairman; (ii) the Chairman’s voluntary retirement from the
Board of Trustees, or the Chairman’s decision not to stand for re-election to
the Board of Trustees; (iii) the failure of the Chairman to be re-nominated to
the Board of Trustees or named as Chairman of the Board of Trustees; or (iv) the
failure of the Chairman to be re-elected to the Board of Trustees if the
Chairman is re-nominated to the Board of Trustees.

 

c.Termination of Employment.    If a “Qualified Termination” of employment (or,
in the case of the Chairman, in relation to service on the Board of Trustees)
occurs during the first year of the Performance Period, the Grantee’s Award
shall be prorated in the proportion that the number of days employed during such
year bears to 365 (or 366 if such year is a leap year), as the award represents
payment for services to be provided during the first year of the Performance
Period. For example, if the Grantee had a Qualified Termination of employment on
October 1, 2018, Grantee would have earned 9/12 of the Award, and 3/12 of the
Award would be forfeited.  The number of resulting Restricted Shares and/or
Restricted Units (based on the pro-rated Award) will continue to be determined
at the end of the Performance Period.   All dividend equivalent payments and
Partial Distributions described in Section 5 shall be based on the pro-rated
Award from and after the date of the Qualified Termination.  Qualified
Termination is defined as follows:

 

(i)   For an Employee Grantee, a Qualified Termination is termination of
employment due to:

 

(a)   Death,

(b)   Disability,

(c)   Retirement at or after age 62, provided that the Employee Grantee’s
service at the Company commenced prior to January 1, 2009, or

(d)   Retirement in accordance with the Rule of 70.  

 

 

--------------------------------------------------------------------------------

 

Vesting is immediate for a Qualified Termination due to (i) Death or Disability
and (ii) retirement at or after age 62, provided the Grantee signs a release in
a form that is reasonably satisfactory to the Company releasing the Company from
customary claims.

For a Qualified Termination due to a Rule of 70 retirement, vesting continues
after retirement, provided the Grantee signs a release in a form that is
reasonably satisfactory to the Company releasing the Company from customary
claims and also containing non-competition and employee non-solicitation
provisions and complies with such non-competition and employee non-solicitation
provisions.

 

(ii)  For the Chairman, a Qualified Termination means the events described above
in Section 4 (b)(i)-(iv).

 

(iii)  If a Grantee’s employment (or service in the case of the Chairman)
terminates prior to vesting of the Award for any reason other than pursuant to a
Qualified Termination, any unvested Awards shall be forfeited, unless the
Compensation Committee determines otherwise.

  

5.Dividend Equivalent Payments/Cash Distributions

 

a.With respect to an Award granted to the Grantee which will be settled in the
form of Restricted Shares after the end of the Performance Period, the Company
shall not pay the Grantee any dividends on such Award.  Once the number
of  resulting Restricted Shares has been determined by the Compensation
Committee after the end of the Performance Period pursuant to Section 1(f)
hereof, the Company shall make a payment  without interest to the Grantee, as
required under Section 1,  in an amount equal to the amount of any and all
dividends that would have been paid on those Restricted Shares had they been
outstanding and entitled to dividends during the period from the grant date of
the Award to the date of issuance, except to the extent such dividends have
already been taken into account in adjustments made to the target number of
Restricted Shares as required by Section 2(c) for purposes of ensuring that the
total value of the Award has not changed, and except as set forth in Section
5(c).  This payment will be considered compensation for all purposes, and will
be received by the Grantee in its capacity as an employee, or as the Chairman of
the Board, and not in such person’s capacity as a shareholder.

 

b.With respect to any Restricted Units granted to the Grantee, the Company shall
cause ERP to pay the Grantee a distribution in the amount of 10 percent of any
and all cash distributions (“Partial Distributions”) paid on OP Units during the
period from the grant date to the date of final determination of resulting
Restricted Units except as set forth in Section 5(c).  Partial Distributions are
non-forfeitable when paid, whether or not the underlying Restricted Units are
eventually retained pursuant to the terms of this Award Agreement.  Once the
number of resulting Restricted Units has been determined by the Compensation
Committee at the end of the Performance Period pursuant to Section 1(f) hereof,
ERP shall promptly make a payment in cash without interest to the Grantee, as
required under Section 1,  in the amount of any and all cash distributions that
would have been paid on those resulting Restricted Units had they been
outstanding and entitled to full distributions during the period from the grant
date of the Award to such determination, less any previously paid Partial
Distributions, except to the extent any such distributions have already been
taken into account in adjustments made to the target number of Restricted Units
as required by Section 2(c) for purposes of ensuring that the total value of the
Award has not changed, and except as set forth in Section 5(c).

 

--------------------------------------------------------------------------------

 

 

c.Notwithstanding the foregoing, for purposes of this Award Agreement the
Grantee shall not be entitled to any Dividend Equivalent Payments or
distributions (including, without limitation, any Partial Distributions) that
relate to the dividends and/or distributions declared by the Company on December
19, 2017.  

 

d.It is the intention of this Award Agreement, subject to the discretion of the
Compensation Committee to make equitable adjustments, that the Dividend
Equivalent Payments and distributions payable to grantees under Section 5 should
normally take into account dividends and distributions that have been or would
have been typically and customarily paid on issued Restricted Shares and
retained Restricted Units had the determination of the number of Restricted
Shares issued and Restricted Units retained hereunder been finalized as of close
of business on December 31, 2020.

 

6.Notices

 

Any notice to be given under the terms of this Award Agreement to the Company
shall be addressed to the Company in care of its Secretary, and any notice to be
given to the Grantee shall be addressed to the address as set forth in the
Company’s records.  Either party may hereafter designate a different address for
notices to be given to it or him or her.  

 

7.Titles

 

Titles and captions are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Award
Agreement.  Capitalized terms used but not defined herein shall have the
respective meanings ascribed thereto in the 2011 Share Plan or as the context
otherwise reasonably indicates.

 

8.Amendment

 

This Award Agreement may be amended only by a writing executed by the parties
hereto which specifically states that it is amending this Award Agreement.

 

9.Governing Law

 

The laws of the State of Maryland shall govern the interpretation, validity,
administration, enforcement and performance of the terms of this Award Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

 

[Signature Page Follows]

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the aforesaid date.

 

EQUITY RESIDENTIAL

 

By:  

         

 

                                 

The foregoing Award Agreement is hereby accepted and the terms and conditions
thereof hereby agreed to by the undersigned.  

 

GRANTEE

 

 

 

  

 




 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

 

Name of Grantee

 

 

Target number of Restricted Units

_______

 

200% of this target number, or _______ Restricted Units, will be issued to the
Grantee, subject to the Compensation Committee’s determination of the Company’s
performance results for the Performance Period and the determination of the
resulting number of retained Restricted Units.

 

Target number of Restricted Shares

 

 

________

Performance Period                    

January 1, 2018 to December 31, 2020

 

 

 

 

 